REGAN, Judge
(dissenting).
I entertain grave doubts relative to the legality and the wisdom of transferring this case to the Supreme Court.
I am of the opinion that simple justice required us to remand it to the District Court for the introduction of additional evidence.
The proposed unsigned lease which is in the record, all litigants have conceded, is not the lease which was actually executed between the New Orleans Pelicans, Inc., and the New Orleans City Park Improvement Association. Therefore, in order to adequately pass upon either our jurisdiction of the case or the legality of the lease, it is imperative that we have evidence of the document which was executed between the New Orleans City Park Improvement Association and the New Orleans Pelicans, Inc., in the record; otherwise we are merely guessing at both the jurisdiction of this court and the nature of the transaction, which, of course, is not one of the functions of a court of justice.
On remand of the matter, the document in question and other pertinent evidence would be offered to make the record complete for decision by the appellate court having jurisdiction, and thus innumerable delays would in my opinion have been avoided.
This case has posed for our consideration very far reaching problems of public interest which may only be solved when the record completely reflects the nature thereof.
An example of one of the problems involved may be illustrated by the following questions which have been posed for our consideration:
May a stadium dedicated for public use be leased for six months to a private business in order to further its own profitable interests?
Or to pose the question from another aspect:
May the ABC Corporation which is engaged in the motion picture business lease the municipal auditorium, which is likewise dedicated to the public use, for a period of six months for a the-atre in furtherance of its own business interests in which it is primarily engaged for profit?
An appellate court may only endeavor to answer these questions when the evidence of the actual transaction which occurred between the New Orleans City Park Improvement Association and New Orleans Pelicans, Inc. is before it.